Soule, J.
The deed from Nehemiah Wetherbee to James A. purported to be given for a valuable consideration, and so did the deed from James A. to Sarah. The record did not, therefore, disclose the fact, if. it were a fact, that Sarah held the land by gift from her husband. The chain of title was perfectly consistent with the theory that Nehemiah sold to James A. for value, and that James A. sold and conveyed to Sarah for value; and, if that were so, it is clear that the mortgage by Sarah, joined in by Nehemiah, her husband, in token of his relinquishment of his right in the premises, was valid. St. 1857, c. 249. Chapman v. Miller, 128 Mass. 269. The mortgage was apparently valid, because the record title was such as would enable the record owner to convey the land in mortgage by a deed executed as this mortgage deed was executed. In this respect the case differs from the cases of Jewett v. Davis, 10 Allen, 68, and Gerrish v. Mason, 4 Gray, 432, relied on by the tenant, in which cases the record showed that the wife had not such title to the land as would enable her to convey it except her husband joined with her as grantor.
As the demandant took in good faith, for value, a mortgage executed in a way sufficient to pass the title, so far as the record showed, we think that she holds by a title which cannot be impeached by a stranger, or by a subsequent grantee of the mortgagor with notice, by paroi proof that the husband of the mortgagor without consideration conveyed the land to a third person, who, in fulfilment of the purpose for which it was conveyed to him, conveyed it without consideration to the mortgagor.

Exceptions overruled.